           Case 1:19-cr-10333-MLW Document 2 Filed 09/06/19 Page 1 of 6




                                                                                  cro


                                                       U.S. Department of Ju^ce
                                                                                                 « p.- 03
                                                       Andrew E. Lelling      '/.?//7J" ,0 r-           ]"
                                                       UnitedStatesAttorney                     'MS$_
                                                       District ofMassachusetts


Main Reception: (617) 748-3100                         John Joseph Moakley UnitedStates Courthouse
                                                       1 Courthouse Way
                                                       Suite 9200
                                                       Boston, Massachusetts 02210

                                                       Septembers, 2019

Paul V. Kelly, Esq.
75 Park Plaza, 4th Floor
Boston, MA 02116

       Re:       United States v. Hildegar Camara
                 Criminal No.
Dear Paul:

        The United States Attorney for the District ofMassachusetts ("the U.S. Attorney") and your
client, Hildegar Camara ("Defendant"), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.        Change of Plea

        No later than September 30, 2019, Defendant will waive Indictment and plead guilty to
Covmts One through Six of an Information charging him as follows: (i) Counts One and Three -
Extortion Conspiracy, in violation of 18 U.S.C. § 1951; (ii) Coimts Two and Four - Extortion, in
violation of 18 U.S.C. § 1951; and (iv) Coimts Five and Six - False Statements, in violation of 18
U.S.C. § 1001. Defendant admits that he conunitted the crimes specified in these counts and is in
fact guilty of each one.

       2.       Penalties


       Defendant faces the following maximum penalties:

       •     Coimts One through Four - incarceration for 20 years; supervised release for 3 years;
             a :^e of$250,000; and a mandatory special assessment of$100 per count; and
       •     Counts Five and Six - incarceration for 5 years; supervised release for 3 years; a fine
             of $250,000; and a mandatory special assessment of $100 per count.
        Case 1:19-cr-10333-MLW Document 2 Filed 09/06/19 Page 2 of 6




       3.      Sentencing Guidelines

       The U.S. Attorney agrees, based on the following calculations, that Defendant's total
"offense level" under the Guidelines is 25:

       Counts One & Two:

               a) Defendant's base offense level is 14, because defendant is a public official
                  (USSG §2C1.1(a)(1));

               b) Defendant's offense level is increased by 8, because the value of thebenefit to
                  be received was over $95,000 (USSG §§2C1.1(b)(2) and 2B1.1(b)(1)(E)); and

               c) Defendant's offense level is increased by 4, because the offense involved an
                  elected public official(USSG §§2C1.1(b)(3)).

       Counts Three & Four:


               a) Defendant's base offense level is 14, because defendant is a public official
                  (USSG §2C1.1(a)(1));
                                                                                     V



               b) Defendant's offense level is increased by 6, because the value of thebenefit to
                  be received was over $40,000(USSG §§2C1.1(b)(2) and 2Bl.l(b)(l)(D)); and

               c) Defendant's offense level is increased by 4, because the offense involved an
                  elected public official (USSG §§2C1.1 (b)(3)).

       Counts Five & Six:

               a) Defendant's total offense level is 9 or more levels less serious thanCounts One
                  through Four (USSG §3D1.4(c)).

       Combined Offense Level:

               a) Defendant's combined offense level is increased by 2 (USSG §3D1.4(a));

               b) Defendant's combined offense level is decreased by 3, because Defendant has
                  accepted responsibility for Defendant's crimes (USSG §3B1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant maynot withdraw his guilty plea if Defendant disagrees withhow the Court calculates
the Guidelines or with the sentence the Court imposes.

       Defendantalso understands that the government will objectto any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing. Defendant does not clearly accept
        Case 1:19-cr-10333-MLW Document 2 Filed 09/06/19 Page 3 of 6




responsibility for the crimes he is pleading guilty to committing; or (b) by the time ofsentencing,
Defendanthas committed a new federal or state offense, or has in any way obstructedjustice.

       If, after signing this Agreement, Defendant's criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing inthis Plea Agreement affects the U.S. Attorney's obligation toprovide the Court
and the U.S. ProbationOffice with accurateand completeinformation regarding this case.

       4.      Sentence Recommendation

       TheU.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration at the low end ofthe Guidelines sentencing range as calculated by
                   the U.S. Attorney in Paragraph 3, excluding departures;

               b) a fine within the Guidelines sentencing range ascalculated bytheU.S. Attorney
                  in Paragraph 3, excluding departures, unless the Court finds that Defendant is
                   not able, and is not likelyto become able,to pay a fine;

               c) 24 months of supervised release; and

               d) amandatory special assessment of$600, which Defendant must pay to the Clerk
                   of the Courtby the date of sentencing.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

      Defendant has the right to challenge his conviction and sentence on "direct appeal." This
means that Defendant has the right to ask a higher court (the "appeals court") to look at what
happened in this case and, ifthe appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant's conviction or sentence. Also, in some instances. Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendantagreesthat:

               a) He will not challenge his conviction on direct appeal or inany other proceeding,
                   includingin a separate civil lawsuit; and

               b) He will not challenge any prison sentence of 71 months or less or any court
                  orders relating to forfeiture, restitution, fines or supervised release. This
                  provision isbinding even ifthe Court's Guidelines analysis isdifferent than the
                   one in this Agreement.
                                                 3
         Case 1:19-cr-10333-MLW Document 2 Filed 09/06/19 Page 4 of 6




                      The U.S. Attorney agrees that, regardless of how the Court calculates
                       Defendant's sentence, the U.S. Attorney will not appeal any sentence of
                       imprisonment of 57 months or more.

        Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence, to the extent setforth in subparagraph (b),above, willbe final whenthe Court issues
a written judgment after thesentencing hearing inthis case. That is,after theCourt issues a written
judgment. Defendant will lose the right to anneal or otherwise challenge his conviction and
sentence, to the extent set forth in subparagraph (b). above, regardless of whether he later changes
hi.s mind or finds new information that would have led him not to agree to give up these rights in
the first place.


        Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that hislawyer rendered ineffective assistance of counsel, orthat the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

        6.         Civil Liability

      This Plea Agreement does not affect any civil hability, including any tax liability.
Defendant hasincxirred or may later incur due tohiscriminal conduct andguilty pleato thecharges
specified in Paragraph 1 of this Agreement.

             7.    Breach of Plea Agreement

      Defendant understands that if he breaches any provision of this Agreement, Defendant
caimotuse that breachas a reasonto withdrawhis guiltyplea. Defendant's breach,however, would
give the U.S. Attorney the right to bereleased from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges thatwere, or are to be, dismissed under this
Agreement.

       If Defendant breaches any provision of this Agreement, theU.S. Attorney would also have
theright touse against Defendant any ofDefendant's statements, and any information ormaterials
he provided to thegovernment during investigation orprosecution ofhis case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutionalprotectionsagainstpre-indictmentdelay,
and theSpeedy Trial Act, that Defendant otherwise may have had to any charges based onconduct
occurring before the date of this Agreement.
         Case 1:19-cr-10333-MLW Document 2 Filed 09/06/19 Page 5 of 6




          8.    Who is Bound bv Plea Agreement

      This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

          9.    Modifications to Plea Agreement


        This Agreement can be modified or supplemented only in a writtenmemorandum signed
by both parties, or through proceedings in open court.

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Returnthe original of this letter to Assistant U.S. Attorney ZacharyR. Hafer.

                                                    Sincerely,

                                                    ANDREW E. TELLING
                                                    United States Attomey

                                             By:    /$/ Zachary R. Hafer
                                                    Zachary R. Hafer
                                                    Chief, Criminal Division

                                                    David G. Tobin
                                                    Assistant U.S. Attomey
                   Case 1:19-cr-10333-MLW Document 2 Filed 09/06/19 Page 6 of 6
Sep 04 19 10:13p        Hildegar Camara                                        508 672 3324             p.1




                                   Anfnsrowr.F.DGMENT of plea agreement


                   I have readthis letter and discussedit with my attorney. The letter accuratelypresentsmy
          agreement with the United States Attorney's Office for the District ofMassachusetts. There are no
          unwritten agireements between meand theUnited States Attorney's Office, and noUnited States
          government official has made any unwritten promises orrepresentations to me inconnection with
          myguilty plea. I have received noprioroffers to resolve this case.
                   I understand the crimes I am pleading guilty to, and the maximum penalties for those
          crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
          sentencing ranges that may apply.

                   I am satisfied with the legal representation my lawyer has given me and we have had
          enough tttuft to meet and discuss my case. We have discussed the charges against me, possible
          defenses I might have, the terms ofttiis Agreement and whether I should go totrial.
                    I am entering into this Agreement freely and voluntarily and because I am infact guilty of
          the offenses, I believethis Agreement is in my best interest.


                                                            MegmCaii^a


                                                            Dat.


                                                 1

                 I certify that Hildegar Camara has read this Agreement and that wehave discussed what it
          means. I believe Hildegar Camara undemtands the Agreement and is entering into it freely,
          voluntarily, and knowingly. I also certify tiiat the U.S. Attorney has not extended any odier offers
          regarding a change of pleain this case.



                                                            PaulV.Keli^CMv
                                                            Attorney forDeferaiant

                                                             Date:              f
